1
2
3
4
5
6
7
8                IN THE UNITED STATES DISTRICT COURT
9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                             Case No. CV 18-4512 MRW
     YESENIA C.,1
12                                             JUDGMENT
                       Plaintiff,
13
                  v.
14
     NANCY A. BERRYHILL,
15   Acting Commissioner of Social
     Security,
16
                       Defendant.
17
18
           It is the judgment of this Court that the decision of the Administrative Law
19
     Judge is VACATED, and the matter is REMANDED to the Social Security
20
     Administration on an open record for further proceedings consistent with the
21
     Court’s Order.
22
23
24   Date: May 6, 2019                     ___________________________________
25                                         HON. MICHAEL R. WILNER
                                           UNITED STATES MAGISTRATE JUDGE
26
           1
                  Partially redacted in compliance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
28   and Case Management of the Judicial Conference of the United States.
